Citation Nr: 0640181	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-34 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for disability of the 
lumbosacral spine.

3.  Entitlement to service connection for disability of the 
right knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The veteran failed to report, without explanation, for a 
Board hearing at the RO which was scheduled to be conducted 
in September 2006.  He has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2006) [failure to appear for a 
scheduled hearing treated as withdrawal of request].  

A motion to advance this case on the docket due to the 
veteran's age was granted by the Board in December 2006.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The claims for service connection for disability of the 
lumbosacral spine and right knee are addressed in the remand 
that follows the order section of this decision.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed a denial of service connection for 
PTSD.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in July 2003, prior to its initial adjudication of the 
PTSD claim.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for PTSD, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for PTSD.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
its development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

As set out above, in order for service connection to be 
granted for PTSD, the evidence must first establish a 
diagnosis of PTSD.  Although the veteran has been service 
connected for an anxiety disorder since 1951, the record 
contains no diagnosis of PTSD.  The veteran was afforded a VA 
examination in October 2003 to clarify his current 
psychiatric condition, and a diagnosis of anxiety disorder, 
not otherwise specified, was given.  In response to a request 
for an opinion with respect to PTSD, the October 2003 
examiner reviewed the claims file in March 2004 and stated 
the opinion that the veteran does not have any symptoms of 
PTSD.

A private examination report dated in June 2003 from Hugo N. 
Lijtmaer, M.D. shows a diagnosis of age-related memory 
changes and other neurological symptomatology, but nothing 
significant, and a mild cognitive dysfunction normal for the 
veteran's age.  

Indeed, it is not clear that the veteran is actually seeking 
service connection for PTSD.  The initial May 2003 claim was 
signed by his representative.  While the veteran submitted a 
notice of disagreement in April 2004, and a VA Form 9 in 
March 2006, his statements in both documents refer to his 
claim for injuries to the back and knees, not to PTSD.  In 
August 2004, he submitted a VA Form 21-4138 questioning why a 
claim for PTSD was being adjudicated at all.  

While the Board does not believe that the veteran has taken 
the necessary steps to withdraw his appeal, in essence, the 
evidence of a current diagnosis of PTSD is limited to the 
statements of the veteran's representative.  This is not 
competent evidence of the alleged condition, since 
laypersons, such as his representative, are not qualified to 
render an opinion concerning medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.



ORDER

Service connection for PTSD is denied.


REMAND

The veteran's service medical records show that he complained 
of knee pain at the examination conducted at separation from 
service in 1945.  Moreover, the veteran contends that he 
injured his back and right leg in-service while on Tinian 
Island.  The veteran is competent to describe injuries he 
suffered in service, although he is not competent to relate 
those injuries to a current disability.  X-rays taken in 
September 2001 showed the presence of arthritis in the lumbar 
spine.  The record also reflects that the veteran underwent a 
right knee replacement in August 2001.  The record does not 
contain a nexus opinion which specifically addresses the 
likelihood of a relationship between the veteran's lumbar and 
right knee disorders to service.  

An examination or opinion is necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and establishes that the veteran suffered an 
injury or disease in service; indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

In this case, the Board finds that, given the establishment 
of a current disability, and the competent and credible 
evidence of an injury in service, as well as the explicit 
notation of knee pain at separation, a VA examination and 
nexus opinion are necessary.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his right knee and low back disabilities 
since his discharge from service or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his current right 
knee and low back disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner.

With respect to each currently present low 
back disorder and right knee disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  The examiner is also 
asked to provide an explanation for all 
opinions expressed.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


